Case 4:19-cr-00702 Document1 Filed on 09/25/19 in TXSD Page 1of1

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas

 

FILED
SOUTHERN DISTRICT OF TEXAS
SEP 25 2019
HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA §

§ CRIMINAL NO. 1 C

v, 5 9CR 702

§

RODRICK DARNELL THOMAS §
CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE
(Stalking)

On or about December 1, 2018 through June 30, 2019, in the Southern District of Texas
and elsewhere,
RODRICK DARNELL THOMAS,
the defendant, with the intent to harass and intimidate another person, did use the mail to engage
in a course of conduct that caused, attempted to cause, and would be reasonably expected to
cause substantial emotional distress to Jane Doe 1.
All in violation of Title 18, United States Code, Section 2261 A(2)(B).

A TRIJE RELL: ,
Original Signature on File
GRAND JURY FOREPERSON

RYAN K. PATRICK
United States Attorney

   

713-567-9374
